Case 3:17-cv-01375-DMS-MDD Document 716-1 Filed 03/19/19 PageID.40723 Page 1 of 3




                          EXHIBIT A
Case 3:17-cv-01375-DMS-MDD Document 716-1 Filed 03/19/19 PageID.40724 Page 2 of 3



     1

     2                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF CALIFORNIA
     3
         QUALCOMM INCORPORATED,                           Case No. 3:17-cv-1375-DMS-MDD
     4
                               Plaintiff,                 JUDGMENT
     5
                v.
     6

     7 APPLE INC.,

     8                         Defendant.

     9

    10          This action came before the Court for a trial by jury on March 4, 2019. The issues have
    11 been tried and the jury rendered its verdict in favor of Plaintiff Qualcomm Incorporated

    12 (“Qualcomm”) and against Defendant Apple Inc. (“Apple”) on all issues presented (Dkt. 691). In

    13 accordance with the verdict entered on March 15, 2019, which is attached hereto, JUDGMENT IS

    14 ENTERED BY THIS COURT AS FOLLOWS:

    15          The Court enters judgment in favor of Qualcomm Incorporated (“Qualcomm”) and against
    16 Apple Inc. (“Apple”) as to infringement of U.S. Patent Nos. 8,838,949 (“the ’949 patent”);

    17 8,633,936 (“the ’936 patent”); 9,535,490 (“the ’490 patent”).

    18          The Court awards $9,428,479 in past damages for infringement of the ’949 patent at a
    19 royalty rate per unit sold of $0.44; $9,199,134 in past damages for infringement of the ’936 patent

    20 at a royalty rate per unit sold of $0.55; and $12,978,555 in past damages for infringement of the

    21 ’490 patent at a royalty rate per unit sold of $0.42, for a sum total of $31,606,168.00 in past

    22 damages.

    23          Any remaining claims, counterclaims, or defenses of the parties are hereby DISMISSED
    24 WITH PREJUDICE. Qualcomm shall recover from Apple the costs of suit as provided by law.

    25          IT IS SO ORDERED.
    26

    27

    28

                                                                                Case No. 3:17-cv-1375-DMS-MDD
                                                                                                     JUDGMENT
Case 3:17-cv-01375-DMS-MDD Document 716-1 Filed 03/19/19 PageID.40725 Page 3 of 3



     1 DATED:

     2

     3                                 By
     4                                             HON. DANA M. SABRAW, District Judge
                                                     UNITED STATES DISTRICT COURT
     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                             -2-               Case No. 3:17-cv-1375-DMS-MDD
                                                                                    JUDGMENT
